DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the French Application No. FR1654020, filed 05/03/2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2021 has been entered.

Citation of Relevant Prior Art
U.S. 2006/0115684, 11/28/2005, Choi et al.; paragraphs [0019], [0032]-[0033], and [0014]). 
U.S. 2008/0268288, 05/10/2006, Jin et al.; paragraph [0083]. 
U.S. Patent No. 3,766,096, 11/02/1971, Mastrangelo et al.; Entire Document.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. 2012/0038532, previously cited) in view of Guo (U.S. 2013/0344237). 

Regarding Claim 1, Yonetsu teaches a nanocomposite comprising magnetic alloy nanoparticles at least partially comprised of a soft magnetic alloy (paragraph [0048]; Figure 1, Char. No. 110/111). Yonetsu teaches an insulating matrix supporting the magnetic alloy (paragraph [0051]; Figure 1, Char. No. 130/140). Yonetsu teaches the insulating matrix comprises insulating nanoparticles supported by the insulating matrix and are inserted between the magnetic alloy nanoparticles so as to space apart the magnetic alloy nanoparticles form one another and thus ensure electrical insulation of the magnetic alloy nanoparticles from one another (paragraphs [0054]; [0105]-[0107]; [0115]). 

Guo teaches a nanocomposite material for use as an electromagnetic wave or radio frequency absorber (abstract). Guo teaches one or more magnetic alloy nanoparticles as having a smaller magnetocrystalline anisotropy than that of an insulating nanoparticle (paragraph [0155]). Guo teaches that by coating magnetic ally nanoparticles with insulating nanoparticles effectively increases surface anisotropy and reduces the eddy current effects (paragraph [0155]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yonetsu with the concepts of Guo with the motivation of reducing the eddy current effect. 
Regarding Claim 2, Yonetsu teaches the preferable diameter of the magnetic alloy nanoparticles as being between 10nm and 30nm (paragraph [0098]). Yonetsu teaches the preferable diameter of the insulating nanoparticles as being between 10nm and 30nm (paragraph [0119]). Thus, at the very least Yonetsu teaches the ratio of the diameters as 1:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 3, Yonetsu teaches the diameter of the magnetic alloy nano particle being between 1 nm and 1000 nm and preferably as large as 100 nm (paragraph [0098]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 4, Yonetsu teaches the diameter of the insulating nanoparticles as being between 1 nm and 100 nm (paragraphs [0119]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 5, Yonetsu teaches the nanocomposite to according to claim 1, wherein the magnetic alloy nanoparticles are comprised of an alloy chosen from iron-based, nickel-based, and cobalt-based alloys (paragraph [0048]). 
Regarding Claim 7, Yonetsu teaches the insulating matrix comprising a non-conductive polymer including polystyrene (paragraph [0053]). 
Regarding Claim 8, Yonetsu teaches the nanocomposite according to claim 1 having a form of at least one film having a thickness of between 10μm to 1000μm (e.g., 500 μm - paragraph [0238]) and having a volume fraction of between 10% and 70% (paragraph [0079]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 18, Yonetsu teaches the use of Fe-based alloys, Co-based alloys, FeCo-based alloys, and FeNi alloys among others, all of which inherently possess ferromagnetic properties (paragraph [0084]). 
Regarding Claim 19, Yonetsu teaches at least one insulating nanoparticle comprising a core comprised of a ferromagnetic element (paragraph [0048]; Figure 1, Char. No. 110/111), a first shell encapsulating the core (paragraph [0048]; Figure 1, Char. No. 112). 
With respect to the feature of “a second shell made from an insulating material encapsulating the first shell”, the examiner points out that Yonetsu teaches an insulating material of which encapsulates a first shell, e.g., the first and second resins of which contain insulating materials (paragraphs [0054]; [0115]), and while Yonetsu does not teach these being applied as shell, they are clearly intended to completely encapsulate the first shell material. Thus, this first and second resins containing an insulating material is considered to meet the claim.
Regarding Claim 20, Yonetsu in view of Guo are relied upon for the reasons given above in addressing claim 1. Further, Yonetsu teaches an insulating matrix comprising a non-conductive polymer (paragraph [0053]). 
However, Yonetsu is silent to the insulating matrix having a uniform chemical composition throughout the nanocomposite. 
Guo teaches an insulating matrix having a uniform chemical composition through the nanocomposite (paragraph [0152]). Guo teaches that a uniform layer of silica results in significantly increased coercivity (paragraph [0152]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yonetsu with the concepts of Guo with the motivation of significantly increasing coercivity. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. 2012/0038532, previously cited) in view of Guo (U.S. 2013/0344237) as applied to claim 1, and further in view of El-Gendy (El-Gendy, A.a., et al. “The Synthesis of Carbon Coated Fe, Co and Ni Nanoparticles and an Examination of Their Magnetic Properties.” Carbon, vol. 47, no. 12, 2009, pp. 2821–2828, previously cited). 

Regarding Claim 6, Yonetsu in view of Guo are relied upon for the reasons given above in addressing claim 1. Further, Yonetsu teaches the insulating nanoparticle comprising a core comprised of a ferromagnetic element (paragraph [0115]) in addition to a second polymer shell (paragraph [0053]). Guo teaches that graphene is an excellent choice for fixing nanoparticles due to the large specific surface area and extremely thin Z-axis. 
 	However, both Yonetsu and Guo are silent to a first carbon or graphene shell encapsulating the core.
El-Gendy teaches a study into carbon coated iron, cobalt, and nickel (e.g., ferromagnetic elements) nanoparticles (abstract). El-Gendy teaches that carbon-encapsulated metal nanoparticles have received considerable attention because of their high chemical and thermal stabilities (page 2821, column 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yonetsu in view of Guo by using carbon or graphene as an encapsulation material as taught by El-Gendy with the motivation of enhancing the chemical and thermal stability of the particle. 

Response to Arguments
The examiner points out that the previous 35 U.S.C. 112(b) rejection has been rendered moot but the most recent amendments and is therefore removed. 
Applicant’s arguments regarding the rejection of Claims 1-5, 7-8, and 18-19 under 35 U.S.C. § 103 over Yonetsu (U.S. 2012/0038532) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735